--------------------------------------------------------------------------------

EXHIBIT 10.30
  
   
September 2, 2011
 
 
PEREGRINE PHARMACEUTICALS, INC.
SUBSCRIPTION AGREEMENT
  

Peregrine Pharmaceuticals, Inc.
14282 Franklin Avenue
Tustin, CA 92780-7017


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with Peregrine
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), as follows:


1.   This Subscription Agreement, including the Terms and Conditions for
Purchase of Shares attached hereto as Annex I (collectively, this “Agreement”)
is made as of the date set forth below between the Company and the Investor.


2.   The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 6,252,252 shares of its common stock, par value $0.001 per
share (the “Common Stock”),  subject to adjustment by the Company’s Board of
Directors or a committee thereof (the “Shares”), for a purchase price of $1.11
per Share (the “Purchase Price”).


3.   The offering and sale of the Shares (the “Offering”) are being made
pursuant to: (a) an effective Registration Statement on Form S-3, No. 333-171252
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), including the Prospectus contained
therein (the “Base Prospectus”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed, if required,
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Shares, the terms of the Offering and the Company and
(c) a Prospectus Supplement (the “Prospectus Supplement” and, together with the
Base Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).


4.   The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below.  The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.  The Investor acknowledges that the Offering is not being
underwritten by Roth Capital Partners, LLC, the placement agent for the Offering
(the “Placement Agent”), and that there is no minimum offering amount.
     
 
1

--------------------------------------------------------------------------------

 
    
5.   The manner of settlement of the Shares purchased by the Investor shall be
as follows:
  

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing  Date, the
Company shall deliver the Shares to the Placement Agent’s clearing firm
registered in the Investor’s name and address as set forth below and released by
Integrity Stock Transfer (the “Transfer Agent”) to the Investor through DTC at
the Closing directly to the account(s) at the Placement Agent identified by the
Investor; upon receipt of such Shares, the Placement Agent shall promptly
electronically deliver such Shares to the Investor, and simultaneously therewith
payment shall be made by the Placement Agent by wire transfer to the
Company).  NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:
    

 
(I)
NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND




 
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.



IT IS THE INVESTOR’S RESPONSIBILITY TO ARRANGE FOR SETTLEMENT IN A TIMELY
MANNER.


IF THE INVESTOR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY
MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER, AT THE COMPANY’S
DISCRETION .


6.   The Investor represents that, except as set forth below: (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Shares, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis.


Exceptions:


(Please provide a listing of exceptions to the foregoing representations.  If no
exceptions, write “none.”  If left blank, response will be deemed to be “none.”)
    
 
2

--------------------------------------------------------------------------------

 
   
7.   The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus which is a part of the Company’s
Registration Statement, the documents incorporated by reference therein and any
free writing prospectus (collectively, the “Disclosure Package”), prior to or in
connection with the receipt of this Agreement.  The Investor acknowledges that,
prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the Offering, including pricing
information (the “Offering Information”).  Such information may be provided to
the Investor by any means permitted under the Act, including the Prospectus
Supplement, a free writing prospectus and oral communications.


8.   No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.  The
Investor understands and agrees that the Company, in its sole discretion,
reserves the right to accept or reject this subscription for Shares, in whole or
in part.


9.   The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering.
  
[Signature Page Follows]
    
 
3

--------------------------------------------------------------------------------

 
  

Number of Shares: __________
Purchase Price Per Share: $1.11
Aggregate Purchase Price: $_________


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Dated as of: September 2, 2011


INVESTOR:


____________________________






By: _____________________
      Name:
      Title:


Address:
_____________________________________________
_____________________________________________
_____________________________________________
_____________________________________________


Agreed and Accepted
this 2nd day of September, 2011:


PEREGRINE PHARMACEUTICALS, INC.






By: _______________________________________
      Name:
      Title:
    
 
4

--------------------------------------------------------------------------------

 
  
ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SHARES


Capitalized terms used but not defined on this Annex I shall have the meanings
ascribed to such terms in the Subscription Agreement to which this Annex is
attached.


1.   Authorization and Sale of the Shares.  Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Shares.


2.   Agreement to Sell and Purchase the Shares; Placement Agent.


2.1   At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.


2.2   The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”


2.3   Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) and certain other participants a fee in
respect of the sale of Shares to the Investor.


2.4   The Company has entered into a Placement Agency Agreement, dated September
2, 2011 (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company,
each of which may be relied upon by the Investor as if fully set forth
herein.  It is specifically agreed that Investor shall be a third party
beneficiary of all such representations, warranties, covenants and agreements of
the Company.


3.   Closing and Delivery of the Shares and Funds.


3.1   Closing.  The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.
    
 
5

--------------------------------------------------------------------------------

 
  
3.2   Conditions to the Obligations of the Parties.


(a)   Conditions to the Company’s Obligations.  The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.


(b)   Conditions to the Investor’s Obligations.  The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied.  The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company.  The Investor
understands and agrees that, in the event that the Placement Agent in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted by the Placement Agreement, then the Placement Agent may,
but shall not be obligated to, terminate the Placement Agreement, which shall
have the effect of terminating this Subscription Agreement pursuant to
Section 14 below.


3.3   Delivery of Funds.


Delivery Versus Payment through The Depository Trust Company.  No later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall confirm that the account or accounts at the
Placement Agent to be credited with the Shares being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Shares
being purchased by the Investor.


The Investor acknowledges and agrees that no minimum amount is required to be
raised in order for the Company and the Placement Agent to close the Offering.


3.4   Delivery of Shares.


Delivery Versus Payment through The Depository Trust Company.  No later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall notify the Placement Agent of the account or
accounts at the Placement Agent to be credited with the Shares being purchased
by such Investor.  On the Closing Date, the Company shall cause the Transfer
Agent to deliver the Shares to the Investor through DTC directly to the
account(s) at the Placement Agent identified by Investor and, upon confirmation
that the Shares have been delivered, payment shall be made by the Placement
Agent by wire transfer to the Company.
   
 
6

--------------------------------------------------------------------------------

 
   
4.   Representations, Warranties and Covenants of the Investor.


The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:


4.1           The Investor: (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.


4.2           (a)  No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agent
is not authorized to make and has not made any representation, disclosure or use
of any information in connection with the issue, placement, purchase and sale of
the Shares, except as set forth or incorporated by reference in the Disclosure
Package or the Prospectus Supplement or any free writing prospectus.


4.3           (a)  The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).


4.4           The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.
   
 
7

--------------------------------------------------------------------------------

 
   
4.5           Since the date on which the Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors who are bound by agreements or duties of confidentiality) and
has not engaged in any purchases or sales involving the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities).  The Investor covenants that it will not engage in any purchases or
sales involving the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.  The Investor agrees that it will not use any of the Securities
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws.  For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.


5.   Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.  It is specifically agreed that the
Placement Agent shall be a third party beneficiary with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.


6.   Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:


(a)    if to the Company, to:


Peregrine Pharmaceuticals, Inc.
14282 Franklin Avenue
Tustin, California 92780-7017
Attention: Paul J. Lytle, Chief Financial Officer
Facsimile No.: (714) 838-5817
    
 
8

--------------------------------------------------------------------------------

 
       
with copies (which shall not constitute notice) to:


Snell & Wilmer LLP
600 Anton Boulevard, Suite 1400
Costa Mesa, California 92626
Facsimile No.: (714) 427-7402
Attention:  Mark R. Ziebell, Esq.


(b)    if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.


7.   Changes.  This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.


8.   Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.


9.   Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.


10.   Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.


11.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.  Delivery of a signed counterpart of this Agreement by facsimile
or other electronic transmission shall constitute valid and sufficient delivery
thereof.  The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).


12.   Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares to such Investor.
   
 
9

--------------------------------------------------------------------------------

 
   
13.   Press Release.  The Company and the Investor agree that the Company shall,
prior to the opening of the financial markets in New York City on the business
day immediately after the date hereof: (a) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and
(b) file a Current Report on Form 8-K with the Securities and Exchange
Commission including a form of this Agreement as an exhibit thereto.


14.   Termination.  In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.




[Exhibit A (Investor Questionnaire) Follows]
    
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PEREGRINE PHARMACEUTICALS, INC.


INVESTOR QUESTIONNAIRE


Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:


1.           The exact name that your Shares are to be registered in.  You may
use a nominee name if appropriate:


_____________________________________________________________________


2.           The relationship between the Investor and the registered holder
listed in response to item 1 above:


_____________________________________________________________________


3.           The mailing address of the registered holder listed in response to
item 1 above:


____________________________________________________
____________________________________________________
____________________________________________________
____________________________________________________
Fax: ________________________________________________


4.           The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:
___________________________


5.           Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained):


6.           DTC Participant Number: ___________________________________________


7.           Name of Account at DTC Participant being credited with the Shares:


_____________________________________________________________________


8.           Account Number at DTC Participant being credited with the Shares:
    
_____________________________________________________________________


 
 
11

--------------------------------------------------------------------------------